DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 and 25 are allowable. Claims 5, 6, and 9-11, previously withdrawn from consideration as a result of a restriction requirement (lack of unity of invention), inherit all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement (lack of unity of invention) between species I-V, as set forth in the Office action mailed on 06/04/2021, is hereby withdrawn and claims 5, 6, and 9-11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: While the claimed filtering steps (i.e. steps (c)-(f) of claim 1 and steps (b)-(e) of claim 25) are known from the prior art (see e.g.  Final Rejection dated 02/17/2022), the prior art of record fails to teach dividing the acquired ultrasound data into a plurality of ultrasound data submatrices each corresponding to a subvolume of the field-of-view, wherein each ultrasound data submatrix has at least one matrix dimension that is smaller than a corresponding matrix dimension of the ultrasound signal data as required by instant claims 1 and 25. Performing SVD on reduced data sets is known in the art, e.g. as taught by Halko, Nathan, Per-Gunnar Martinsson, and Joel A. Tropp. "Finding structure with randomness: Probabilistic algorithms for constructing approximate matrix decompositions." SIAM review 53.2 (2011): 217-288 and Poon, Phillip K., Wei-Ren Ng, and Varun Sridharan. "Image denoising with singular value decomposition and principal component analysis." (2009). However, the method of Halko generates the reduced matrices by random sampling which means that they would not necessarily correspond to a subvolume of the acquired ultrasound data as required by the claims. The method of Poon does teach blockwise (dividing the acquired ultrasound data into submatrices, each submatrix corresponding to a portion of the acquired ultrasound data) application of SVD (for the purposes of denoising, analogous to the clutter filtering of the instant invention), however Poon also teaches that this manner of applying SVD produced worse/less reliable results than other comparable techniques. Therefore, even though the blockwise application of SVD was known in the art, it cannot be reasonably determined that a skilled artisan would have motivated to apply such a technique to the SVD filtering technique of Demené prior to the effective filing date of the claimed invention, absent improper hindsight reasoning. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793